Citation Nr: 1625151	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 22, 2010, for assignment of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to March 1970, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

A Board decision in June 2014 denied the claim of entitlement to an earlier effective date for TDIU. An August 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) remanded the June 2014 Board decision. See August 2015 Memorandum Decision. As such, the issue of entitlement to an earlier effective date for TDIU is again before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an effective date earlier than July 22, 2010 for the grant of entitlement to TDIU. Specifically, the Veteran contends that the date for award of TDIU should be September 2009, as part of his informal claim for increased ratings of his service-connected disabilities. 

In an August 2015 memorandum decision of the United States Court of Appeals for Veterans Claims the (Court) found that the Veteran's September 2009 informal claim for increased ratings for his service-connected PTSD, diabetes mellitus, type II, and peripheral neuropathy contained an inferred claim for TDIU, which was reasonably raised by the record. See August 2015 Memorandum Decision. Since the Court has determined that the September 2009 claim reasonably raised the issue of TDIU the AOJ must adjudicate such. Further, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) relating to the September 2009 claim.  As a result a remand is warranted for appropriate development, to include notice and subsequent adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU, prior to July 22, 2010.

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue of entitlement to an effective date earlier than July 22, 2010, for assignment of a total disability rating based on individual unemployability (TDIU), as a result of the September 2009 claim. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).	




